Citation Nr: 0103916	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis, and residuals of trauma to the pelvis, coccyx, 
ankles and feet as secondary to the service connected status 
post right knee residuals, torn medial meniscus, 
chondromalacia, and possible bipartite patella.  

2.  Whether clear and unmistakable error existed in December 
1961 and June 1985 rating decisions denying service 
connection for a right knee disability and finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection respectively.  

3.  Entitlement to an earlier effective date, prior to 
October 8, 1996, for service connection for status post right 
knee residuals, torn medial meniscus, chondromalacia, and 
possible bipartite patella.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
January 1957.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In March 1998 the RO granted entitlement to service 
connection for status post right knee residuals, torn medial 
meniscus, chondromalacia, and possible bipartite patella 
effective from October 8, 1996.  In February 1999 the RO 
determined that no clear and unmistakable error existed in 
rating decisions from December 14, 1961 and June 11, 1985 
denying entitlement to service connection for a right knee 
disability, or in the March 1998 rating decision establishing 
an effective date of October 8, 1996 for the service 
connected status post right knee injury residuals, torn 
medial meniscus, chondromalacia, and possible bipartite 
patella.  The RO also denied a claim of entitlement to 
service connection for right knee arthritis and for trauma 
residuals of the pelvis, coccyx, ankles and feet secondary to 
service-connected right knee disability.  

The Board notes that the veteran filed a timely notice of 
disagreement with the effective date assigned for the grant 
of service connection for the right knee disability in the 
March 1998 rating decision.  As such, that decision has not 
become final and is not subject to the provisions of 
38 C.F.R. § 3.105 as are the prior final decision of 1961 and 
1985.  However, in an October 1998 statement of the case, the 
RO considered the issue of an earlier effective date for the 
grant, without regard to clear and unmistakable error, citing 
all appropriate laws and regulations for the establishment of 
an effective date for service connection.  The effective date 
is affected by the determinations of clear and unmistakable 
error in the prior decisions, and as the consideration of the 
issue in this case is based on the same principles as 
considered by the RO in its statement of the case, the Board 
will recharacterize the certified issue of clear and 
unmistakable error in the March 1998 decision granting an 
effective date of October 8, 1996, to an issue of entitlement 
to an earlier effective date, prior to October 8, 1996, for 
service connection for a right knee disability. 

The veteran testified at a personal hearing before the 
undersigned Member of the Board in October 1999; a copy of 
the transcript of which has been associated with the claims 
folder.  

The appeal has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.  

The issue of entitlement to service connection for right knee 
arthritis, and residuals of trauma to the pelvis, coccyx, 
ankles and feet as secondary to the service connected status 
post right knee residuals, torn medial meniscus, 
chondromalacia, and possible bipartite patella is addressed 
in the remand portion of the decision.  


FINDINGS OF FACT

1.  The December 1961 rating decision denying entitlement to 
service connection for a right knee disability applied the 
proper law and contained no factual errors of such magnitude 
individually or cumulatively, that a different outcome would 
have been reached in their absence.  

2.  The June 1985 rating decision finding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disability 
applied the proper law and contained no factual errors of 
such magnitude individually or cumulatively, that a different 
outcome would have been reached in their absence.  

3.  The March 1998 rating decision assigned an effective date 
of October 8, 1996 for status post right knee residuals, torn 
medial meniscus, chondromalacia, and possible bipartite 
patella, and that date is the earliest date showing treatment 
for a right knee disorder at VA facilities; no records of 
private medical treatment pertaining to the right knee were 
received prior to that date.  


CONCLUSIONS OF LAW

1.  No clear and unmistakable error is shown in the December 
1961 rating decision denying entitlement to service 
connection for a right knee disability.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 3.105 (2000).

2.  No clear and unmistakable error is shown in the June 1985 
rating decision finding that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a right knee disability.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.105.

3.  The criteria for assigning an effective date prior to 
October 8, 1996, for status post right knee residuals, torn 
medial meniscus, chondromalacia, and possible bipartite 
patella have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim for entitlement to service 
connection for a right knee injury in September 1961.  In 
October 1961 he stated that he was injured in September 1957 
and that he was treated in an Army hospital in Germany.  

Army records show that the veteran injured his right knee in 
August 1955.  He was treated on subsequent occasions in 1955 
and 1956.  Diagnoses in service included a sprain, possible 
right knee internal derangement and right knee medial 
collateral ligament tear.  An orthopedic examination in 
January 1957 found no disease.  It was specifically noted 
that the knee was asymptomatic and that physical and x-ray 
findings were within normal limits.

A VA examination in November 1961 noted that the knee was 
essentially normal except for some very slight relaxation of 
the collateral ligament bilaterally in the 180 degree 
position, which was normal in genu recurvatum.  The only 
diagnosis made was a history of a torn meniscus.  

On the basis of the listed evidence of record, entitlement to 
service connection was denied for "a right knee injury and 
all conditions noted" in December 1961.  The RO concluded 
that a sprain of the right knee was not found on the last 
examination and a torn meniscus was not shown by the evidence 
of record.  

The RO mailed a notification letter to the veteran dated 
December 22, 1961, explaining the basis for the denial and 
advising that if he had any new evidence he believed would 
justify a different decision he should send it in promptly.  
He was also notified that even if he did not have any new 
evidence but believed that the decision was not correct, he 
could appeal to the Board within one year from the date of 
the letter.  He was informed that otherwise the claim would 
become final.  He was notified that if he wished to appeal he 
should notify the RO and it would send him the proper form.  

The veteran submitted a letter dated December 29, 1961, 
asking the RO if it had all of his relevant evidence.  The RO 
responded that it had service records but not any records 
from any private physicians.  The RO clarified for the 
veteran the procedure for appealing the decision if he 
disagreed with it.  However, he never initiated an appeal 
from the decision and it became final.  

The veteran filed another claim in April 1985, stating that 
from 1957 to present his right knee would go out all of the 
time.  

In June 1985 a report was received from a private physician, 
who stated that the veteran was treated since 1971 for only 
minor ailments such as respiratory infections or minor 
injuries.  According to the physician, he had no record of 
any occurrence that might have led to permanent disability.  

VA records were requested in May 1985, and in June the 
request was annotated as "no record."  In July 1985 a 
written response was received from the VA Medical Center in 
Portland, Oregon that there was no record, locator card or 
medical record for the veteran.  

On the basis of the evidence the RO determined in June 1985 
that the veteran's doctor indicated that there was no 
treatment for any chronic disability.  It was reiterated that 
the 1961 VA examination found no abnormality of any kind.  
The RO determined that new and material evidence was not 
submitted to reopen the claim.  

The veteran submitted an informal claim to reopen his claim 
for entitlement to service connection for a right knee 
disability on May 12, 1997.  

A VA outpatient treatment record from October 8, 1996 showed 
that the veteran had no chart.  He reported right knee pain 
and reported that the knee was originally injured in service.  
In December 1997 an MRI of his knee was performed which 
showed a peripheral tear in the posterior horn of the medial 
meniscus.  

Criteria

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  

In a November 1993 synthesis of its own case law, the Court 
stated [CUE is the Court's abbreviation for clear and 
unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

In assessing the original decision, the regulations in effect 
at the time of the original rating decisions must be 
examined.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  
Similarly the focus must be on the evidence of record at the 
time of the decision.  New facts have no relevance to whether 
a clear and unmistakable error was committed by the RO at the 
time of the original rating decision.  Porter v. Brown, 5 
Vet. App. 233 (1993).  

Silence regarding evidence in a rating decision cannot be 
considered a failure to consider the evidence of record prior 
to February 1990.  Eddy v. Brown, 9 Vet. App. 52 (1996).  

The law pertaining to service connection both today, and at 
the time of December 1961 and June 1985 rating decisions, 
requires that the evidence establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C. § 4005 (1958); 38 C.F.R. 
§ 3.104(a); effective May 29, 1959, to December 31, 1962.

A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified shall 
become final if an appeal is not perfected as prescribed.  
38 C.F.R. §§ 19.129, 19.192 (1985).

If there is clear and unmistakable error in a prior rating 
decision, pursuant to 38 C.F.R. § 3.105 the effective date is 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  

Where clear and unmistakable evidence does not exist, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later except as otherwise provided in the regulations.  
38 C.F.R. § 3.400.  

The effective date for a claim for an increase can be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o).  

When a claim is reopened based on new material evidence other 
than service department records received after a final 
disallowance, the effective date is the date of receipt of 
new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (q).  

The effective date for reopened claims is the date of receipt 
of claim or date entitlement arose, whichever is later, 
except as provided in § 20.1304(b)(1) of this chapter.  
38 C.F.R. § 3.400(r).   

Analysis

As an initial matter, this matter is ready for appellate 
review.  No factual development is warranted because the 
decision as to clear and unmistakable error must be based on 
the evidence of record at the time of the final decision 
being challenged.  The evidence of record at the time of the 
rating decisions in question is contained in the claims 
folder.  Again, new facts have no relevance to whether a 
clear and unmistakable error was committed by the RO at the 
time of the original rating decision.  Porter, supra. 

The veteran has stated that he felt that there was clear and 
unmistakable error in the prior denials of the claim.  He 
felt that the medical evidence obtained in December 1997 
showed that VA had failed to properly diagnose the condition 
in the past.  

However, the claim to set aside the prior adjudications must 
be denied because the veteran has not stated a cognizable 
claim for clear and unmistakable error.  He does not argue 
that there was an error in application of law at the time of 
the initial decisions made or that there were facts that were 
not considered, which if considered would have clearly 
warranted granting of service connection.  

Again, case law establishes that the proper perspective to 
take in reviewing claims of clear and unmistakable error is 
not from the position of a person many years later with 
consideration of recent medical evidence.  It is from the 
perspective of the adjudicator at the time of the rating 
decision based on the evidence that was of record at that 
time.  Ternus, supra.  Medical reports from 1997 are not 
relevant to whether a clear and unmistakable error was 
committed by the RO at the time of the decisions in 1961 and 
1985.  Porter, supra.  

The veteran's argument in essence is that the RO should have 
obtained better testing at the time of the earlier rating 
decisions, and if that had been done it could have been 
determined that residuals of a meniscal tear or other knee 
disability were shown at that time.  However, even if this 
failure constituted a breach of the duty to assist, such a 
breach is not considered clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the 
veteran was afforded a VA examination with x-ray study 
pursuant to his claim in 1961, and the results of the 
examination were considered by the RO in its 1961 decision.

A mere difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  Thompson, 
supra.  It is clear that the veteran's assertions rise to no 
more that a disagreement with the RO's interpretation of the 
evidence rather than with any error in the facts considered 
by the RO or misapplication of the law in effect.  

As for the later determination of June 1985, the veteran at 
that time needed new and material evidence to reopen his 
claim.  He had clearly not appealed the earlier 1961 rating 
decision in a timely fashion.  

There is no contention by the veteran of any specific 
misapplication of law on the part of the RO and no contention 
that there were facts of record that were not considered, 
which if considered would have manifestly led to a different 
outcome (would have constituted new and material evidence to 
reopen the claim).  Therefore, again the veteran has not 
asserted an appropriate claim of clear and unmistakable 
error.  

It is noted at that time of the 1985 decision, the veteran 
related that he had private treatment but his own doctor 
responded that the veteran did not have any treatment for 
anything disabling.  No mention was even made by the doctor 
of a knee disability.  With only this report submitted in 
addition to the veteran's contention that his claim should be 
reopened, there was clearly no obvious or manifest error in 
refusing to reopen the claim at the time.  

The report was new to the extent that it was not considered 
previously but was largely cumulative or duplicative in that 
the records again did not show any knee disability.  The 
report also did not bear materially and substantially on the 
issue at hand, that of service connection for a right knee 
disability.  

In summary, as to the December 1961 rating decision denying 
entitlement to service connection for a right knee 
disability, and the June 1985 rating decision finding that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability, each applied the proper law and contained no 
factual errors of such magnitude individually or 
cumulatively, that a different outcome would have been 
reached in their absence.  As there is no clear and 
unmistakable (undebatable) error evident, the claims are 
denied.

In the absence of clear and unmistakable error in either the 
1961 or the 1985 rating decision, the effective date cannot 
be set to the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  

Rather, VA regulations clearly provide that in the event of a 
reopened claim where there was a prior final decision (which 
is the case here) the key events are the date that 
entitlement arose or the date of claim.  The later of the two 
is to be the date assigned.  The veteran requested that his 
claim be reopened in May 1997.  The RO, in reviewing the 
medical records showing October 8, 1996, as the earliest date 
of treatment for his right knee disability (after the final 
denial of the claim in 1985), apparently inferred an informal 
claim for reopening from that clinical treatment record and 
assigned the October 8, 1996, effective date based on the 
date of receipt of an informal claim.  In assigning the 
effective date, the RO liberally construed the October 1996 
treatment record to be a claim for reopening, and the Board 
can find no basis for assignment of an earlier effective date 
based on the evidence of record and the law in effect.  


ORDER

Revision of the December 1961 rating decision based on the 
existence of clear and unmistakable error is denied.  

Revision of the June 1985 rating decision based on the 
existence of clear and unmistakable error is denied.  

An earlier effective date for the grant of service connection 
for a right knee disability, prior to October 8, 1996, is 
denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July and August of 1999, prior to transfer of the record 
to the Board, numerous private medical records were received 
from the veteran and from the Social Security Administration.  
These dated from the late 1960's to 1998 and are relevant to 
the service connection issues on appeal;  they were not 
duplicative of records previously associated with the claims 
folder.  

Subsequent to the receipt of these records, the RO did not 
readjudicate the issues of entitlement to service connection 
for right knee arthritis or residuals of trauma to the 
pelvis, coccyx, ankles and feet secondary to the veteran's 
service connected right knee disability and issue a 
supplemental statement of the case (SSOC).  

A SSOC, so identified, will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent SSOC has been issued, when a material defect 
in the SOC or a prior SSOC is discovered, or when, for any 
other reason, the SOC or a prior SSOC is inadequate.  
38 C.F.R. § 19.31 (2000).

Evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after an 
appeal has been initiated (including evidence submitted after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the SOC or any prior SSOC's were prepared 
before the receipt of the additional evidence, a SSOC will be 
furnished to the appellant and his or her representative as 
provided in §19.31 of this part, unless the additional 
evidence received duplicates evidence previously of record 
which was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue or issues on 
appeal.  38 C.F.R. § 19.37(a) (2000).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is advisable for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

To ensure that the veteran is provided with due process, the 
Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should obtain up-to-date VA 
treatment records pertaining to the 
disabilities at issue.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether there is arthritis of the right 
knee and whether there is a nexus between 
any current disabilities of the pelvis, 
coccyx, ankles and feet and his service 
connected right knee disorder, including 
whether residuals of the injury he 
sustained in 1989 are attributable to his 
right knee disability.  Opinions on these 
matters must be provided.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and the examiner must 
indicate that he has reviewed the record 
prior to rendering the opinions sought. 

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
right knee arthritis, and residuals of 
trauma to the pelvis, coccyx, ankles and 
feet as secondary to the service 
connected status post right knee 
residuals, torn medial meniscus, 
chondromalacia, and possible bipartite 
patella with consideration of all 
applicable laws and regulations.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The RO 
should appropriately certify and notify the veteran of the 
certification of appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

